DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“said magnetic structure comprises a plurality of grooves having a shape and size which can be described by a limited set of parameters, these parameters having values which are optimized so as to reduce a maximum error between the actual position of the sensor device and the position determined in accordance with said predefined function, by at least a factor of 2,” when used in combination with all other limitations of claim 1.
	Claims 2-10 are allowed for depending on claim 1.
Regarding independent claim 11, the prior arts of record taken alone or in combination fail to teach or suggest:
“said magnetic structure comprises one or more transverse grooves oriented in a transverse direction of said elongated shape perpendicular to the relative direction of movement, and having a shape 
	Claims 12-17 are allowed for depending on claim 11.
Regarding independent claim 18, the prior arts of record taken alone or in combination fail to teach or suggest:
“said magnetic structure comprises one or more grooves having a shape and size which can be described by a limited set of parameters, these parameters having values which are optimized so as to reduce a maximum error between the actual angular position of the sensor device and the angular position determined in accordance with said predefined function, by a factor of at least 2,” when used in combination with all other limitations of claim 18.
	Claims 19-21 are allowed for depending on claim 18.

The closest references are found based on the updated search:
a)  Wakuda et al. discloses “Magnet, a method of adjustment of magnetic field and a magnetic resonance imaging apparatus” (see 2003/0011455)
b)  Kikuchi et al. discloses “Gear meshing angle detection method and device” (see 2010/0023297)
c)  Enomoto et al. discloses “Angle sensor” (see 2003/0052669)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867